DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhongyun IOT Tech Co. ltd. (CN 107145917A, hereinafter Zhongyun and attached hereto).
With respect to claims 1 and 7 Zhongyun discloses an item monitoring method, comprising: 
scanning a radio frequency identification tag of an item within a preset range according to a preset scanning period using radio frequency identification technology, and acquiring item information in the radio frequency identification tag (abstract and paragraphs [0064]- [0070]); 

outputting first prompt information in response to determining that the item corresponding to the item information does not belong to the item scope covered by the preset range (abstract and paragraphs [0064]- [0070]).
With respect to claims 2 and 8 Zhongyun discloses an item monitoring method, further comprising: 
acquiring tag information in the radio frequency identification tag; determining, according to the tag information, whether the item corresponding to the tag information is a new item (abstract and paragraphs [0064]- [0070]); and 
storing, in response to determining that the item corresponding to the tag information is a new item, item information and tag information of the new item, and uploading the item information and the tag information of the new item to a server (abstract and paragraphs [0064]- [0070]).
With respect to claims 3 and 10 Zhongyun discloses an item monitoring method, further comprising: determining whether the new item belongs to the item scope covered by the preset range; outputting second prompt information in response to determining that the new item belongs to the item scope covered by the preset range; and outputting the first prompt information in response to determining that the new item does not belong to the item scope covered by the preset range (abstract and paragraphs [0064]- [0070]).
With respect to claims 4 and 11 Zhongyun discloses an item monitoring method, further comprising: acquiring an item pick-up task list; scanning radio frequency identification tags of items within the preset range according to the preset scanning period and generating an item 
outputting third prompt information in response to determining that the items corresponding to the different item information belong to the item pick-up task list and outputting fourth prompt information in response to determining that the items corresponding to the different item information do not belong to the item pick-up task list (abstract and paragraphs [0064]- [0070]).
With respect to claims 5 and 12 Zhongyun discloses an item monitoring method, further comprising: determining whether a number of items corresponding to the different item information is consistent with a number of corresponding items to be picked up in the item pick-up task list, and outputting fifth prompt information in response to determining that the number of items corresponding to the different item information is not consistent with the number of the corresponding items to be picked up in the item pick-up task list (abstract and paragraphs [0064]- [0070]).
With respect to claims 6 and 13 Zhongyun discloses an item monitoring method, further comprising: displaying the item pick-up task list and the different item information (abstract and paragraphs [0064]- [0070]).
With respect to claim 9 Zhongyun discloses an item monitoring system, further comprising a transmitting circuit configured to upload the item information and the tag information of the new item to a server (abstract and paragraphs [0064]- [0070]).
claim 14 Zhongyun discloses an item monitoring system, wherein the server is configured to store item information and tag information of all items which are currently stored in the item monitoring terminal (abstract and paragraphs [0064]- [0070]).
With respect to claim 15 Zhongyun discloses an item monitoring system, further comprising a task issuing terminal configured to transmit an item pick-up task list to the item monitoring terminal (abstract and paragraphs [0064]- [0070]).
With respect to claim 16 Zhongyun discloses an item monitoring system, further comprising a gateway configured to enable communication between the server and the task issuing terminal and the item monitoring terminal (abstract and paragraphs [0064]- [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/ROKIB MASUD/Primary Examiner, Art Unit 3687